          Case 1:17-cv-00307-WHP Document 181 Filed 12/22/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Zohar CDO 2003-1, Ltd.; Zohar II 2005-1, Ltd.; and
Zohar III, Ltd.,

                           Plaintiffs and Counterclaim
                           Defendants,

                          v.

Patriarch Partners, LLC; Patriarch Partners VIII, LLC;
Patriarch Partners XIV, LLC; Patriarch Partners XV,
LLC; Octaluna LLC; Octaluna II LLC; Octaluna III
LLC; Ark II CLO 2001-1, LLC; Ark Investment
Partners II, L.P.; and Lynn Tilton,                      No. 1:17-cv-00307 (WHP)
                           Defendants, Counterclaim
                           Plaintiffs, and Third-Party
                           Plaintiffs,

                          v.

MBIA INSURANCE CORPORATION; MBIA, INC.;
ALVAREZ & MARSHAL ZOHAR MANAGEMENT,
LLC; U.S. BANK, N.A.; CREDIT VALUE
PARTNERS, LP; HALCYON CAPITAL
MANAGEMENT LP; COÖPERATIEVE
RABOBANK U.A., and VÄRDE PARTNERS, INC.,

                               Third-Party Defendants.




 NOTICE OF THIRD-PARTY DEFENDANTS MBIA INSURANCE CORPORATION’S
     AND MBIA INC.’S MOTION TO DISMISS THIRD-PARTY COMPLAINT

        PLEASE TAKE NOTICE that MBIA Inc. and MBIA Insurance Corporation

(collectively, “MBIA” or “Defendants”) respectfully move this Court, before the Honorable

William H. Pauley III, at the Daniel Patrick Moynihan Courthouse, 500 Pearl Street, New York,

New York 10007, for an Order dismissing the above-captioned action pursuant to Rule 12(b)(6)

of the Federal Rules of Civil Procedure. In further support of this Motion, MBIA relies on



USActive 55553808.2
          Case 1:17-cv-00307-WHP Document 181 Filed 12/22/20 Page 2 of 2




Defendants’ Memorandum of Law in Support of Their Motion to Dismiss Third-Party Complaint,

the Declaration of Joshua P. Arnold, dated December 22, 2020, and the exhibits and all other

papers submitted therewith.


 Dated: December 22, 2020              Respectfully submitted,
 New York, New York
                                       CADWALADER, WICKERSHAM & TAFT LLP

                                       By: /s/ Joshua P. Arnold

                                            Sean F. O’Shea
                                            Michael E. Petrella
                                            Joshua P. Arnold
                                            200 Liberty Street
                                            New York, NY 10281
                                            Tel.: (212) 504-6000
                                            Fax: (212) 504-6666

                                            Attorneys for Third-Party Defendants MBIA Inc.
                                            and MBIA Insurance Corporation




USActive 55553808.2                         -2-
